DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 7/27/2022.  Currently, new claim 9 has been added, claims 1-9 are pending.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:
In claim 1, line 3, the claimed limitation “the program” should be changed to “the executable program” to correspond with the executable program from line 2 of the claim.
In claim 9, the claimed limitations “a first container” on line 4, and “a collection location where a second container” on lines 5-6, should be changed to “the first container” and “the collection location where the second container”, respectively, to refer to the first container from line 2, and the collection location and the second container from line 4 of the claim.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 8-11, recites the limitation “determine a loading location of the container, which was selected, in the cargo bed such that an outer shape of an assembly of the containers that were selected is a rectangular parallelepiped on the cargo bed”.  (1) It is unclear what is meant by "determine a loading location of the container in the cargo bed such that an outer shape of an assembly of the containers is a rectangular parallelepiped on the cargo bed", (2) the limitation “the containers that were selected”, which appears to select plural containers. However, the preceding limitation recites the limitation “select a container”, which appears to select a single container (i.e. “a”). The scope is therefore unclear as to the requirements of the claim. As such, there is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the limitation in lines 8-11 is read as "determine a loading location of the container, which was selected, in the cargo bed, wherein an outer shape of an assembly of the container that was selected is a rectangular parallelepiped. 
In claim 6, lines 3-4, the term “a smallest container" is a relative term which renders the claim indefinite. The term "smallest container" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, one of ordinary skill in the art would not be able to determine the degree of size of a container would be classified as a smallest container. For examining purposes, Examiner is interpreting “a smallest container” to be merely a container.
Claim 7, line 3, recites the limitation “output the loading location”. It is not clear to where the loading location is outputted?
 Claim 9, line 5, recites the limitation “the current location”. As the preceding limitations do not appear to recite “a current location”, there is insufficient antecedent basis for this limitation in the claim.
Other dependent claims are rejected as being dependent on the rejected base claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hoon et al (KR 20160134977) in view of Takaya (WO 2017191695).
As per claim 1, Hoon teaches a loading support system comprising:
a memory that stores an executable program and a processor that executes the program, wherein the processor is programmed to:
select a container, which is suitable for a shape of a load to be loaded on a cargo bed of a collection and delivery vehicle, from a plurality of standardized containers having different shapes (Description: The cargo may be loaded directly in the cargo compartment 140 but may be loaded in the cargo compartment 140 in a standardized container called a loading compartment 300. The operation management server 110 also selects an appropriate loading box 300 according to the size, weight, and shape of the load and relocates the load to the loading box 300 when the loading box 300 is used); and
determine a loading location of the container, which was selected, in the cargo bed (abstract: determining the position of the cargo in the cargo area by the cargo information).
Hoon does not explicitly teach wherein an outer shape of an assembly of the container is a rectangular parallelepiped. However, Takaya teaches an outer shape of an assembly of the container is a rectangular parallelepiped (Description: In the example shown in FIG. 29A, the delivery box 300 according to the second embodiment is formed in a rectangular parallelepiped). It would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to use combine the teachings of Hoon with those of Takaya to optimally arrange and manage loading containers in the cargo space of the delivery vehicle.

As per claim 2, Hoon teaches acquiring empty space information which is information about an empty space of the cargo bed (Description: The loading unit 250 may include a sensor for detecting where the cargo or the loading box 300 is loaded on the shelf. It is possible to determine whether the cargo or the loading box 300 is accurately loaded at each position of the loading unit 250 and also to grasp the empty space of the loading unit 250 by the sensors so that the operation management server 110 can be utilized for proper placement), determining the loading location of the container, which was selected, in the cargo bed from the empty space indicated by the empty space information (abstract: determining the position of the cargo in the cargo area by the cargo information, and instructing the cargo area controller to load the cargo in the position in accordance with the determination of operational management server).

As per claim 3, Hoon teaches acquiring collection and delivery route information which is information about a collection and delivery route of the collection and delivery vehicle, determining the loading location of the container, which was selected, in the collection and delivery vehicle based on the collection and delivery route information (Claims: The information of the cargo includes destination information, Wherein the determining step comprises determining the loading position according to the destination of the cargo; Description: The operation management server 110 including the algorithm for the arrangement of the cargo basically uses the destination information. For example, the most distant cargo, which is the farthest from the destination, is located farthest from the entrance of the cargo bay 140 for rapid ascending and descending). 

As per claim 4, Hoon teaches acquiring collection place information which is information about a collection location of the load (Description: After the operation management server 110 has determined the position of the cargoes by the load placement algorithm, the operation management server 110 actually transmits the load position to the cargo hold controller 120 via the communication network in order to place the cargoes in the loading unit 250 (S560)).

As per claim 5, Hoon teaches acquiring delivery destination information which is information about a delivery destination of the load (Description: For example, in addition to identifying the type and destination of a cargo by using a barcode, an RFID, or an OCR device, if a camera is used to determine the size or shape of the cargo or the weight of the cargo is determined using the balance, Can be utilized to place cargo).

As per claim 6, Hoon does not explicitly teach wherein the plurality of standardized containers are rectangular parallelepiped containers each having a length, a width, or a height that is an integral multiple with respect to a container. However, Takaya teaches rectangular parallelepiped containers each having a length, a width, or a height that is an integral multiple with respect to a container (Description: In the example shown in FIG. 29A, the delivery box 300 according to the second embodiment is formed in a rectangular parallelepiped. The delivery box 300 according to the second embodiment has a length of one side along the front-rear direction of the carriage 100 that is twice that of the delivery box 300 according to the first embodiment). It would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Hoon with those of Takaya to optimally arrange and manage loading containers in the cargo space of the delivery vehicle.
	
As per claim 7, Hoon teaches outputting the loading location (Description: After the operation management server 110 has determined the position of the cargoes by the load placement algorithm, the operation management server 110 actually transmits (outputs) the load position to the cargo hold controller 120 via the communication network in order to place the cargoes in the loading unit 250 (S560)).

As per claim 8, Hoon teaches including a sensor for detecting where the loading box is loaded in the loading area (Description: The loading unit 250 may include a sensor for detecting where the cargo or the loading box 300 is loaded on the shelf. It is possible to determine whether the cargo or the loading box 300 is accurately loaded at each position of the loading unit 250 and also to grasp (capture) the empty space of the loading unit 250 by the sensors so that the operation management server 110 can be utilized for proper placement. The cargo hold controller 120 determines whether the cargo or the loading box 300 is loaded at a designated position of the loading section 250 by the sensor and sends (outputs) it to the operation management server 110). Since Hoon teaches detecting (or capturing) the location where the loading box is loaded and empty space of the loading area and sending (or outputting) the image to the server, Hoon obviously encompasses teaching displaying an image representing the cargo bed by superimposing an image indicating the loading location as claimed.

As per claim 9, since Hoon teaches determining the loading location of a container on the cargo bed based on a destination of the container, that is the most distant container, which is the farthest from the destination, is located farthest from a loading port of the container on the cargo bed (Description: The operation management server 110 including the algorithm for the arrangement of the cargo basically uses the destination information. For example, the most distant cargo, which is the farthest from the destination, is located farthest from the entrance of the cargo bay 140 for rapid ascending and descending), therefore, one of ordinary skill in the art would have found it obvious to determine the loading location of the containers on the cargo bed based on the destination of the container instead of based on the collection location of the container so that the delivery system can deliver more efficiently requires only routine skill in the art. 

Response to Arguments
Applicant's arguments filed on 7/27/2022 have been fully considered and are discussed in detail below.
Applicant's amendments on 7/27/2022 overcome the 112 rejections, set forth in the previous Office action, therefore, the 112 rejections indicated in the previous office action are withdrawn. However, there are new claim objections and 112 rejections with the newly submitted amendments, is made in this office action, refer to the claim objections and the 35 USC 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, rejections above.
In response to applicant's argument on pages 6-7, part IV, regarding to the 35 U.S.C. 102 and 103 rejections. Hoon does not explicitly disclose an outer shape of an assembly of the container is a rectangular parallelepiped. However, Takaya discloses an outer shape of an assembly of the container is a rectangular parallelepiped (Description: In the example shown in FIG. 29A, the delivery box 300 according to the second embodiment is formed in a rectangular parallelepiped). Therefore, Hoon in combination with Takaya teach or suggest each and every claimed element of claim 1. Refer to the detail rejection under 35 U.S.C. 103 in claims 1 and 9 above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM NGUYEN whose telephone number is (571)272-4441. The examiner can normally be reached M-F 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM T NGUYEN/Primary Examiner, Art Unit 2456